Exhibit 10.2

 

LOGO [g90553ex10logo.jpg]   MBIA, Inc.   113 King Street, Armonk, NY 10504   Tel
914-273-4545   www.mbia.com

January 26, 2007

REVISED April 16, 2007

Mark Zucker

17 Buckingham Place

Norwalk, CT 06851

Dear Mark:

This letter is to acknowledge that your last day with MBIA as a regular
full-time employee is on April 30, 2007 (the “Retirement Date”).

You will be entitled to receive any vested benefits to which you are entitled
under MBIA’s pension and profit sharing plans as of your Retirement Date. Such
vested benefits will be paid to you pursuant to the terms of the applicable
plan. You will also have such rights under any other benefit plan or arrangement
sponsored by MBIA as are provided to other employees who terminate employment
with MBIA.

Your medical, dental, life and short and long-term disability insurance ends as
of the Retirement Date. However, you and your family may continue to participate
in MBIA’s medical and dental plans as a retiree at your own cost. You will not
be eligible to participate in MBIA’s retirement plans past the Retirement Date
except to the extent of any vested rights therein. You will qualify for a 2006
performance bonus and a payout of your 2003 MBV award (subject to Company
performance). Both payments will be made on or about March 1, 2007 when such
employee awards are generally paid.

Whether or not you sign the attached Restrictive Covenant Agreement and General
Release (“Agreement”), you will be entitled to the benefits referred to in the
previous paragraphs and you may elect medical and dental benefit continuation
coverage as a retiree.

Further, we are offering the following additional retirement payments and
benefits subject to your execution and adherence to the terms of the attached
Agreement:

 

•  

You will be paid a prorated performance bonus for 2007 that will be equivalent
to the average of the 2006 and 2005 performance bonuses (excluding special
bonuses);

 

•  

All of your outstanding MBV restricted stock will continue to vest in accordance
with the original performance-based vesting terms and the awards at vesting will
be subject to actual MBV performance for the relevant 3 year performance period;



--------------------------------------------------------------------------------

LOGO [g90553ex10logo.jpg]

 

•  

All of your outstanding unvested stock options will immediately vest on the
Retirement Date and ail vested options may be exercised until the later of 90
days from retirement date or the last day of the calendar year of retirement
(not to exceed an options original expiration date);

 

•  

Subject to the terms and conditions of MBIA’s 2005 Omnibus Incentive Plan, you
will be granted a restricted stock unit award that will vest on the third
anniversary of the Retirement Date. The amount of the award will be determined
based on the options outstanding as of the date of this letter and may change in
the event there is a change in the number of options outstanding on the
Retirement Date. The number of restricted share units granted will be based on
MBIA’s closing share price on the business date one day prior to your Retirement
Date. The restricted stock units will also be subject to such other terms and
conditions as may be deemed necessary or appropriate by the company as of the
date of grant and set forth in the applicable award agreement;

 

•  

All of your outstanding unvested time-based restricted stock will immediately
vest on the Retirement Date;

 

•  

You will receive a cash payout in the amount of $550,000 less withholdings and
deductions in lieu of a new LTI grant for the 2006 performance year that will
represent approximately 50% of the value of restricted stock that otherwise
could have been awarded;

 

•  

You will receive an additional cash payment of $60,000 less withholdings and
deductions;

 

•  

Executive outplacement counseling through the firm of Mullin & Associates, Ltd.
for a period of six (6) months. Further, at the conclusion of the six
(6) months, you will be eligible for an additional three (3) months of
outplacement counseling should you request it;

 

•  

Payment of your legal fees of up to $15,000 billed directly to Kevin D. Silva,
Chief Administrative Officer, Human Resources, MBIA Insurance Corporation, at
the address below.

To indicate your acceptance, please return the signed original letter and
notarized Agreement no sooner than April 30, 2007 to Kevin D. Silva, Chief
Administrative Officer, Human Resources, MBIA Insurance Corporation, 113 King
Street, Armonk, New York 10504.

On behalf of MBIA, we want to convey our gratitude for your contributions during
your tenure with MBIA and pledge to make this transition as smooth as possible
for both you and MBIA.

Sincerely,

 

/s/ Kevin D. Silva

  Kevin D. Silva  

Accepted and Agreed:

 

/s/ Mark S. Zucker

   

April 23, 2007

 

Mark S. Zucker

    Date  

 

2



--------------------------------------------------------------------------------

Restrictive Covenant Agreement and General Release

By and in consideration of the retirement payments and benefits to be provided
by MBIA, Inc. (the “Company”) pursuant to the letter agreement (the “Letter”),
dated January 26, 2007 and revised on April 16, 2007 between the Company and
Mark S. Zucker (the “Retiree”), the Company and whereby the Retiree hereby agree
that:

1. Confidential Information. Retiree shall hold in a fiduciary capacity for the
benefit of the Company ail secret or confidential information, knowledge or data
relating to the Company or any of its affiliated companies, and their respective
businesses, (i) obtained by the Retiree during his employment by the Company or
any of its affiliated companies and (ii) not otherwise public knowledge (other
than by reason of an unauthorized act by the Retiree). The Retiree shall not,
without the prior written consent of the Company, unless compelled pursuant to
an order of a court or other body having jurisdiction over such matter,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it.

2. Non-Competition. For three years after the Retirement Date (as defined in the
letter agreement referred to above), the Retiree shall not, except with the
prior written consent of the Company’s CEO, directly or indirectly, own any
interest in, operate, join, control or participate as a partner, director,
principal, officer, or agent of, enter into the employment of, act as a
consultant to, or perform any services for any of MBIA’s Triple A monoline
competitors, whether currently in existence or formed after the date hereof,
which currently include AMBAC, FSA, FGIC, CDC/CIFG, XL, Ace Guaranty Corp.,
DePfa, Assured Guaranty and Radian Asset Assurance Inc or any of their
affiliates or successors or with any other company that is established for the
purposes of providing triple -A rated financial guaranty or similar credit
enhancement products, including triple-A rated credit derivative products, that
would compete with MBIA (any of the above, an “MBIA Competitor”). Nothing in
this paragraph shall prohibit the Retiree from accepting employment with a
commercial bank, investment bank or other similar institution that is not
primarily engaged in the business of providing the products described above,
providing that such commercial bank, investment bank or other similar
institution is not affiliated with (e.g. does not own more than a 5 percent
interest in) an MBIA Competitor. Notwithstanding anything herein to the
contrary, the foregoing shall not prevent the Retiree from acquiring as an
investment securities representing not more than two percent (2%) of the
outstanding voting securities of any publicly held corporation.

3. Non-Disparagement. The Retiree shall not, directly or indirectly, engage in
any conduct or make any statement, whether in commercial or noncommercial
speech, disparaging or criticizing in any way the Company or any of its
affiliates, or any employee, former employee, any products or services offered
by the Company or its affiliates, nor shall he engage in any other conduct or
make any other statement that could be reasonably expected to impair the
goodwill of any of them, in each case except to the extent required by law, and
then only after consultation with the Company.

 

3



--------------------------------------------------------------------------------

4. Nonsolicitation of Employees. For three years after the Retirement Date, the
Retiree shall not attempt, directly or indirectly, to induce any employee of the
Company, or any subsidiary or any affiliate thereof to be employed or perform
services elsewhere or otherwise to cease providing services to the Company, or
any subsidiary or affiliate thereof.

5. Nonsolicitation of Clients. For three years after the Retirement Date, the
Retiree shall not, directly or indirectly, for his/her own account or for the
account of any other person, in any jurisdiction in which the Company or any of
its affiliates has commenced or made plans to commence operations, solicit or
otherwise attempt to establish any business relationship of a nature that is
competitive with the business or relationship of the Company or any of its
affiliates with any person throughout the world which is or was a customer,
client or distributor of the Company or any of its affiliates at any time during
which the Retiree was employed by the Company (in the case of any such activity
during such time) or during the twelve-month period preceding the Retirement
Date (in the case of any such activity after the Retirement Date).

6. Company Property. The Retiree shall promptly return to the Company all
property of the Company and all copies thereof in the Retiree’s possession or
under his/her control.

7. General Release of Claims. a. The Retiree for himself and for his heirs,
executors, administrators, and assigns (hereinafter referred to collectively as
“Releasors”), forever release and discharge the Company on behalf of any of its
past or present parent entities, subsidiaries, divisions, affiliates and related
business entities, assets, employee benefit plans or funds, successors and
assigns, and any of its or their past or present directors, officers,
fiduciaries, agents, trustees, administrators, employees and assigns
(collectively the “Company Entities and Persons”), from any and all claims,
demands, causes of action, fees and liabilities of any kind whatsoever, whether
known or unknown, which Retiree ever had, now has, or may have against the
Company Entities and Persons by reason of any actual or alleged act, omission,
transaction, practice, conduct, statement, occurrence, or other matter up to and
including the date on which Retiree signs this Agreement.

b. Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Company Entities and Persons from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may have
against the Company Entities and Persons arising out of Retiree’s employment,
and/or retirement from that employment, including, but not limited to any claim
under: (i) the Age Discrimination in Employment Act; (ii) Title VII of the Civil
Rights Act; (iii) the American with Disabilities Act; (iv) the New York State
Human Rights Law; (v) the New York City Administrative Code; (vi) any claim
under any other federal state or local law (statutory or decisional), regulation
ordinance relating to and/or prohibiting employment discrimination, harassment
and/or retaliation; (vii) any claim under the Employee Retirement Income
Security Act (“ERISA”) (excluding claims for accrued, vested benefits under any
employee benefit pension plan of MBIA in accordance with the terms and
conditions of such plan and applicable law); (viii) any claim under the Family
and

 

4



--------------------------------------------------------------------------------

Medical Leave Act (“FMLA”); (ix) any other claim (whether based on federal,
state, or local law, statutory or decisional) relating to or arising out of
Retiree’s employment, the terms and conditions of such employment, the
separation of such employment, including but not limited to breach of contract
(express or implied), wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (iv) any claim for
attorneys’ fees, costs, disbursements and/or the like. Nothing in this Agreement
shall be a waiver of claims that may arise after the date on which you sign this
Agreement.

c. Retiree acknowledges and agrees that by virtue of the foregoing, he has
waived all relief available to him (including without limitation, monetary
damages, equitable relief and reinstatement) under any of the claims and/or
causes of action waived in this Agreement. Therefore, Retiree agrees that he
will not accept any award or settlement from any source or proceeding (including
but not limited to any proceeding brought by any other person or by any
government agency) with respect to any claim or right waived in this Agreement.

8. Injunctive Relief and Other Remedies with Respect to Covenants. The covenants
and obligations of the Retiree with respect to the restrictive covenants
contained herein relate to special, unique and extraordinary matters and a
violation of any of the terms of such covenants and obligations will cause the
Company irreparable injury for which adequate remedies are not available at law.
Therefore, the Company shall be entitled to an injunction, restraining order or
such other equitable relief (without the requirement to post bond) restraining
the Retiree from committing any violation of the covenants and obligations
contained herein. These remedies are cumulative and are in addition to any other
rights and remedies the Company may have at law or in equity. In the event the
Retiree breaches any such provision of this Agreement in any material respect,
in addition to any remedy at law or in equity, the Retiree shall (i) not be
entitled to receive, if not already paid, the retirement payments and benefits
described in the letter agreement, and (ii) return to the Company any and all
payments previously made by the Company (or any of its affiliates) pursuant to
the letter agreement within 15 days after written demand for such repayment is
made to the Retiree by the Company. For the avoidance of doubt, pursuant to this
Section 8, upon the occurrence of any such breach, (i) any outstanding stock
options that became vested under, or that remain exercisable solely on account
of, the letter agreement shall be forfeited, and (ii) the Company may recapture
all or any portion of the compensation realized upon (A) the vesting of any
restricted stock that became vested pursuant to the Letter, and (B) the exercise
of any stock option that became vested pursuant to the Letter.

9. Governing Law. This Agreement shall be construed and enforced in accordance
with, and governed by, the laws of the State of New York.

10. Severability; Reformation. In the event that one more of the provisions of
this agreement shall become invalid, illegal or unenforceable in any respect,
the validity, legality, and enforceability of the remaining provisions contained
herein shall not be affected thereby. In the event that any of the provisions of
this agreement is not enforceable in accordance with its terms, the Retiree and
the Company agree that the agreement shall be reformed to make it enforceable in
a manner which provides the Company the maximum rights permitted at law.

 

5



--------------------------------------------------------------------------------

11. Acknowledgments.

a. Retiree acknowledges that the payments and/or other benefits provided
pursuant to the Letter and this Agreement: (i) exceed any payment, benefit, or
other thing of value to which Retiree might otherwise be entitled under any
policy, plan, or procedure of the Company and/or its affiliates or pursuant to
any prior agreement or contract (oral, written or otherwise) between the Company
and/or its affiliates and Retiree; and (ii) are in full discharge of any and all
liabilities and obligations of the Company and/or its affiliates to Retiree,
monetarily or with respect to employee benefits or otherwise including but not
limited to any and all obligations arising under any alleged written or oral
employment agreement, policy, plan or procedure of the Company and/or its
affiliates and/or any alleged understanding or arrangement between Retiree and
the Company and/or its affiliates.

b. Retiree acknowledges that: (a) he has been advised by MBIA in writing to
consult with an attorney of his choosing in connection with this Agreement;
(b) has carefully read this Agreement in its entirety; (c) has had the
opportunity to fully consider the terms of this Agreement for at least
twenty-one (21) days; (d) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed it with my independent legal
counsel, or has had a reasonable opportunity to do so; (e) has had answered to
his satisfaction any questions asked with regard to the meaning and significance
of any of the provisions of this Agreement; and (f) is signing this Agreement
voluntarily and of his own free will and assents to all the terms and conditions
contained herein with the intent to be bound hereby.

c. This Agreement is not intended, and shall not be construed, as an admission
that any of the Company Entities and Persons has or have violated any federal,
state or local law (statutory or decisional), ordinance or regulation, breached
any contract or committed any wrong whatsoever against me.

d. This Agreement is binding upon, and shall inure to the benefit of, the
parties and their respective heirs, executors, administrators, successors and
assigns.

e. Retiree agrees that this Agreement may only be used as evidence in a
subsequent proceeding in which a party alleges a breach of this Agreement.

f. Retiree understands that this Agreement, and the Letter constitute the
complete understanding between the Company and/or its affiliates and Retiree,
and supersedes any and all agreements, understandings, and discussions, whether
written or oral between Retiree and the Company and/or its affiliates. No other
promises or agreement shall be binding unless in writing and signed by both the
Company and Retiree after the Agreement Effective Date,

12. Acceptance. Retiree may accept this Agreement by fully executing it and
returning it to Kevin D. Silva, Chief Administrative Officer, MBIA Insurance
Corporation, 113 King Street, Armonk, New York 10504, no sooner than April 30,
2007. After executing this Agreement, Retiree shall have seven (7) days (the
“Revocation Period”) to revoke this Agreement by indicating his desire to do so
in writing addressed and delivered to Kevin D.

 

6



--------------------------------------------------------------------------------

Silva at the address listed above no later than the close of business on the
seventh (7th) day following the date Retiree executes this Agreement. The
effective date of this Agreement shall be the eighth (8th) day following my
signing of the Agreement (the “Agreement Effective Date”). In the event Retiree
does not accept this Agreement as set forth above, or in the event he revokes
this Agreement during the Revocation Period, this Agreement, including but not
limited to the obligation of the Company to provide the payments and the
benefits referred to in the Letter shall be deemed automatically null and void.

13. Waiver. Waiver by any party hereto of any breach or default by the other
party of any of the terms of this agreement shall not operate as a waiver of any
other breach or default, whether similar to or different from the breach or
default waived. No waiver of any provision of this agreement shall be implied
from any course of dealing between the parties hereto or from any failure by
either party hereto to assert its or his rights hereunder on any occasion or
series of occasions.

Dated: April 23, 2007

 

Signature:

 

/s/ Mark S. Zucker

  Mark S. Zucker

 

STATE OF NEW YORK

  )   PATRICIA A. OLIN     ) SS.:   Notary Public, State of New York  

COUNTY OF WESTCHESTER

  )   No. 60-4623828       Qualified in Westchester County      
Commission Expires April 30, 2010  

On this 23rd day of April 2007, before me personally came Mark S. Zucker to be
known and known to me to be the person described and who executed the foregoing
Agreement, and he duly acknowledged to me that he executed the same.

 

/s/ Patricia A. Olin

Notary Public

 

MBIA, Inc.

By:

 

/s/ Kevin D. Silva 4/30/07

  Kevin D. Silva

 

7